  ..
             Case 3:17-cr-02311-DMS Document 59 Filed 04/30/21 PageID.119 Page 1 of 2
AO 245D (CASD Rev. 1/19) Judgment in a Criminal Case for Revocations                                        FILED
                                                                                                               APR 3 0 2021
                                       UNITED STATES DISTRICT COUJ T
                                             SOUTHERN DISTRICT OF CALIFORNIA                             cLeRK, u.s 01ST111CT_q<?!!f,!NIA
                                                                                                      SOUTHERN OISTRIC~!f J       OEPIIT(
                UNITED STATES OF AMERJCA                              JUDGMENT IN A Cw                    .T
                                                                      (For Revocation of Probation or Supervised Release)
                                                                      (For Offenses Committed On or After November 1, 1987)
                                  V.

                   JESUS DANIEL ACEVEDO                                  Case Number:        17CR2311-DMS

                                                                      Frank Morell CJA
                                                                      Defendant's Attorney
REGISTRATION NO.                  62756298
•-
THE DEFENDANT:
 [:gj   admitted guilt to violation of allegation(s) No.      1 through 5

 D      was found guilty in violation of allegation(s) No.
                                                             -------------- after denial of guilty.
Accordingly, the court has aqjudicated that the defendant is guilty of the following allegation(s):

Allegation Number                      Nature of Violation

                  1                    Failure to test
                2, 3                   Unlawful use of a controlled substance
                4, 5                   Failure to participate in drug aftercare program




      Supervised Release is revoked and the defendant is sentenced as provided in page 2 through 2 of this judgment.
 The sentence is imposed pursuant to the Sentencing Reform Act of 1984.
        IT IS ORDERED that the defendant shall notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this
judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and United States attorney of any
material change in the defendant's economic circumstances.

                                                                       Anri) 30 2021
                                                                       Date oflmposition ofS~:        :;;tf2,J
                                                                       HON. D a n a ~ -                          -
                                                                       CHIEF UNITED STATES DISTRICT JUDGE
               Case 3:17-cr-02311-DMS Document 59 Filed 04/30/21 PageID.120 Page 2 of 2
'   AO 245D (CASD Rev. 01/19) Judgment in a Criminal Case for Revocations

    DEFENDANT:                JESUS DANIEL ACEVEDO                                                     Judgment - Page 2 of 2
    CASE NUMBER:              l 7CR23 l l-DMS

                                                     IMPRISONMENT
     The defendant is hereby committed to the custody of the United States Bureau of Prisons to be imprisoned for a term of:
     FIVE (5) MONTHS.




     •     Sentence imposed pursuant to Title 8 USC Section 1326(b).
     •     The court makes the following recommendations to the Bureau of Prisons:




     •     The defendant is remanded to the custody of the United States Marshal.

     •     The defendant shall surrender to the United States Marshal for this district:
           •   at _ _ _ _ _ _ _ _ A.M.                        on _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __

           •     as notified by the United States Marshal.

           The defendant shall surrender for service of sentence at the institution designated by the Bureau of
     •     Prisons:
           •     on or before
           •     as notified by the United States Marshal.
           •     as notified by the Probation or Pretrial Services Office.

                                                           RETURN

     I have executed this judgment as follows:

           Defendant delivered on                                            to _ _ _ _ _ _ _ _ _ _ _ _ _ __

     at _ _ _ _ _ _ _ _ _ _ _ _ , with a certified copy of this judgment.


                                                                     UNITED STATES MARSHAL



                                         By                    DEPUTY UNITED STATES MARSHAL




                                                                                                           17CR2311-DMS
